DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-8 and 10-13, the prior art does not disclose or reasonably suggest a power cable joint, comprising a cable joint sleeve and an organizer configured to accommodate splices and extra-length portions of first and second optical fibers that are included in respective first and second power cables, the organizer comprising a fastener configured to secure the tray to the outer surface of the cable joint sleeve; and a cover configured to at least partially cover an upper surface of the tray, wherein the fastener includes one or more of a tape coated with adhesive on both sides or a hook-and-loop strap, in combination with the remaining limitations of the claims.
Re. Claim 16, the prior art does not disclose or reasonably suggest a method for accommodating extra-length portions of first and second optical fibers and optical fiber splices in a power cable joint, the first and second optical fibers being included in respective first power cable and second power cable, the method comprising the following acts: providing an organizer comprising a tray, a cover and a fastener, the fastener including one or more of a tape coated with adhesive on both sides or a hook-and-loop strap, in combination with the remaining limitations of the claims. 
The most applicable prior art, Felten, addressed in the Office Action mailed 10/7/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While the claimed fasteners are known in the art, one of ordinary skill would not have been motivated to use them in Felten since Felten applies an additional layer over the tape 15” to seal the cable assembly, and the claimed materials would be unsuitable for this purpose.
Re. Claims 17-20, the prior art does not disclose or reasonably suggest a power cable joint, comprising a cable joint sleeve and more than one organizers arranged onto the cable joint sleeve, wherein trays of the organizers are arranged onto the outer surface in an array along a circumferential direction of the cable joint sleeve, and wherein the organizers share a fastener configured to secure the trays of the organizers to the outer surface of the cable joint sleeve the fastener, in combination with the remaining limitations of the claims.
The most applicable prior art, Felten and Daoud et al, addressed in the Office Action mailed 10/7/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While Daoud et al discloses the use of a plurality of splice trays on an external surface of a fiber cable conduit, Daoud et al does not disclose or reasonably suggest using a single fastener to attach the trays to the conduit, and instead each tray is provided with separate fastening means.
Re. Claim 14, the prior art does not disclose or reasonably suggest an organizer comprising: a tray including a rigid body configured to shapingly fit to an outer surface of a cable joint sleeve and having a curvature substantially equal to a curvature of the outer surface of the cable joint sleeve; and a fastener including one or more of a tape coated with adhesive on both sides or a hook-and-loop strap and configured to secure the tray to the outer surface of the cable joint sleeve.
The most applicable prior art, Tyco Electronics Raychem NV, addressed in the Office Action mailed 1/13/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  The tray of Tyco is not configured to shapingly fit to the outer surface of a cable joint sleeve and having a curvature substantially equal to a curvature of the outer surface of the cable joint sleeve.
Re. Claim 15, the prior art does not disclose or reasonably suggest an organizer comprising: a tray including a flexible body configured to be deformed to take a curvature of an outer surface of a cable joint sleeve; and a fastener including one or more of a tape coated with adhesive on both sides or a hook-and-loop strap and configured to secure the tray to the outer surface of the cable joint sleeve.
The most applicable prior art, Commscope Solutions Properties, addressed in the Office Action mailed 1/13/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While Commscope discloses a flexible body, the tray is not configured to take a curvature of an outer surface of a cable sleeve as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/2/22